DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Allowable Subject Matter
Claims 1 & 12 are allowed as presented.
Claims 2-11 are allowed as presented, dependent on claim 1.
The following is an Examiner’s Statement of Reasons for Allowance: 
As related to independent claims 1 & 12, a review of the record and IDS’s was performed and an additional search was conducted.
The existing prior art of record as well as additional cited art fails to teach or fairly suggest a liquid ejecting head with a first and second passage and pressure compartment in communication with a single nozzle [claim 1] or method of using [claim 12] comprising all of the structural components and limitations as claimed, particularly but not limited to: a controller performing a first mode and a second mode, the first mode, both pressure compartments flow liquid to the nozzle, the second mode, the first pressure compartment flows liquid to the nozzle and the second pressure compartment flows liquid from the nozzle.
Prior Art PARK et al. teaches two pressure compartments that communicate with a first nozzle and teaches the second mode, but does not teach the limitation of a first mode, the first mode being a mode in which liquid flows from the first pressure compartment through the first communication passage to the nozzle, and liquid flows the second pressure compartment through the second communication passage to the nozzle. 
Prior Art Seto teaches two pressure compartments that communicate with a first nozzle and teaches the first mode, but does not teach the limitation of a second mode, the second mode being a mode in which liquid flows from the first pressure compartment through the first communication passage to the nozzle, and liquid flows from the nozzle through the second communication passage to the second pressure compartment.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seto et al. (US 2018/0201019 A1) teaches a liquid ejecting apparatus with two pressure chambers/nozzle and a third pressure chamber.  Nakagawa et al. (US 2019/0092011 A1) teaches a liquid ejecting apparatus with multiple flows of liquid into and out of a single pressure chamber per nozzle.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/John Zimmermann/Primary Examiner, Art Unit 2853